On behalf of the Royal Thai Government, I should like to join other leaders in expressing my warm congratulations to the United Nations on the occasion of its seventieth anniversary.
I wish to sincerely thank all countries for their expressions of condolence and solidarity in the aftermath of the bombing in Bangkok on 17 August. Thailand strongly condemns this barbaric act, which took the lives of many innocent civilians. We will never condone such violence. Let me therefore pledge our firm and unwavering determination to work with all countries to uphold peace and stability everywhere.
During the past 70 years, the United Nations has made significant contributions to alleviating the plight and problems of peoples in all four corners of the globe, playing a pivotal role in maintaining peace and security, protecting and promoting human rights and advancing the welfare and well-being of all humankind.
15-29595 5/23

A/70/PV.18 29/09/2015
In the area of peacekeeping, the United Nations has been recognized for its success in preventing armed conflicts from escalating into war. Nevertheless, the United Nations remains duty-bound to shoulder a heavy humanitarian burden and build sustainable peace, which means continuing to carry out development work and assisting people on the ground. Thailand is determined to provide support to United Nations peacekeeping operations, especially in the area of development.
In the area of human rights Thailand has always accorded priority to protecting and promoting the human rights of all groups of people. We proudly served as a member of the Human Rights Council from 2010 to 2013 and as its Chair from 2010 to 2011. During our tenure we advocated ourselves as a bridge-builder among nations and groups of nations with diverging views and ideologies. We uphold the principle of non-discrimination and constructive partnerships, as well as capacity-building of individual nations in their human rights promotion and protection efforts.
In the area of development, the United Nations deserves credit for bringing progress and prosperity to all Member States. Thailand is proud to be a part of this transformative world agenda, which places people at the centre of development in order to eradicate poverty, reduce inequalities, ensure universal health and well-being, promote good governance and the rule of law, and reduce disaster risks. Climate change will pose a major challenge to the achievement of various Sustainable Development Goals. It is therefore our shared responsibility to ensure that the outcome of the twenty-first session of the Conference of the Parties to the United Nations Framework Convention on Climate Change will be both ambitious and viable.
We live in a borderless world marked by a complex interlinkage of problems, and solving them will require a comprehensive approach because we cannot rely on a one-size-fits-all solution. And since each country’s circumstances are different, there ought to be different approaches to addressing common global challenges. Today, close international cooperation and enhanced partnerships are indispensable to tackling the problem of irregular migration, especially persons displaced by conflict, which has created protracted humanitarian crises in many parts of the world. Thailand is also facing this challenge, and we reaffirm our commitment to work closely with all to address this pressing issue.
The United Nations at 70 has a commendable track record in the maintenance of peace and security and
the prevention of human rights abuses. Nevertheless, numerous challenges remain and require a holistic approach, focusing especially on the development dimension. The imperative now is to focus on crafting a truly sustainable solution to peace and security, taking into account the nexus of development and human rights.
Thailand’s socioeconomic success of the past three decades, its ascent to the rank of middle-income country, and its status as a partner for development, owes a great deal to the sufficiency economy philosophy of His Majesty the King of Thailand. Thailand’s approach to development takes inspiration from His Majesty the King’s sufficiency economy philosophy, which espouses moderation, prudence and resilience. It teaches people to be moral, wise and self-reliant and to live modestly and in harmony with society and nature. This people-centred development is indeed consonant with the United Nations new 2030 Agenda for Sustainable Development (resolution 70/1). His Majesty the King’s sufficiency economy philosophy has been recognized internationally. In 2006, His Majesty the King was awarded the United Nations Development Programme Human Development Lifetime Achievement Award.
The strategy underpinning my Government’s approach to national development inspired by His Majesty the King’s philosophy is to make the country stable, prosperous and sustainable. The goals include reducing disparity and inequality, promoting the rule of law and good governance, fostering national unity, enhancing economic connectivity with our neighbours and pursuing development that would not compromise the ability of future generations to meet their own needs.
Security and stability, allowing people to live free from fear and free from want, are top priorities for my country, and it is my conviction that Thailand will be stable only when we have developed ourselves into a nation of virtuous, competent and enlightened citizens who live their lives responsibly and for the greater good. The Government has a role to play in the promotion of such a society, in which individuals actively take part in building a stronger and better future for themselves and for the community so that they can be resilient enough to cope with future challenges.
Climate change is a major challenge, and all countries must cooperate to manage the challenge it poses. Thailand reaffirms its commitment to reducing greenhouse-gas emissions by between 20 and 25 per
6/23 15-29595

29/09/2015 A/70/PV.18
cent by the year 2030, in line with our commitment under the intended nationally determined contributions. Furthermore, sustainability can be achieved only when we put in place a framework of fair rules for all and promote good governance that in turn leads to greater transparency and accountability. We will stress joint ownership and the collective efforts of all across all sectors because people are the main agents of change, and that change must begin from within.
Thailand is therefore undertaking comprehensive reforms on several fronts to make our country stronger and better in the hope that we will achieve security, prosperity and sustainability, and pave the way towards resilient democracy. Some of these major reforms include amending laws and strengthening the justice system, and improving public-sector efficiency. What we do today will become history tomorrow. Therefore, we must make the best of today so that 10 or 20 years from now we will be remembered for our actions. We want Thailand to be stronger and better and to become more actively involved in the work of the United Nations to shape a brighter future for us all.
We often expect the strongest to help the weakest and the most vulnerable, but given the widening gap between the strongest and the weakest we must not overlook what those in the middle can do. This middle group of countries actually constitutes the majority. They may be strong enough to stand on their own feet while still remaining in touch with the instructive experiences of their growth and development. Therefore they can serve as a crucial link between the strongest and the weakest.
As a middle-income country, Thailand firmly believes that development cannot be truly sustainable when some countries forge ahead and leave others behind. That is why we have pursued the “Thailand- Plus-One” policy for all-inclusive, region-wide economic and industrial development, so that our neighbours can advance alongside us. This includes projects of transport connectivity and the creation of special economic zones along our borders with our neighbours in support of the Association of Southeast Asian Nations.
At present, the majority of people in developing countries are in the agricultural sector. They currently face a host of challenges, such as trade barriers, competition on the world market, climate change, debt, poverty and a diminishing workforce. All these challenges put the world’s food security at risk.
Therefore, we must join hands to help developing countries, particularly through North-South and South- South cooperation and by strengthening the agricultural sector.
Aside from looking after our farmers, we must also empower other vulnerable groups, such as women, children and the disabled, and those at risk of having their human rights violated and becoming victims of human trafficking, such as workers in the fisheries sector. The Thai Government accords priority to solving the problem of human trafficking because it is a serious violation of human rights and necessitates humanitarian assistance. The comprehensive efforts that we are now undertaking in the areas of prevention, suppression and rehabilitation will contribute to regional and global efforts to tackle this problem.
As regards other major transnational challenges, such as pandemics and drug trafficking, these are issues that require enhanced international cooperation. Thailand stands ready to share our experiences and best practices in areas where we have expertise, namely universal health coverage, infectious disease surveillance and sustainable alternative development. In a few months, we will be organizing the second High-Level International Conference on Alternative Development.
Thailand attaches importance to building a culture of peace. We have also actively participated in the international efforts to address global challenges. It is for these reasons that Thailand has decided to run for a non-permanent seat on the Security Council for the term 2017-2018. We believe that we can constructively serve as a bridge-builder among Security Council members and non-members. We believe that we can play a constructive role in bridging different cultures and beliefs. In undertaking this important responsibility, we hope to be able to promote good understanding and enhance international cooperation in our collective endeavour to achieve the common goals of the United Nations.
As we enter a new era of development, the concept of sustainability should be integrated into all three pillars of the United Nations work. We have been emphasizing for decades how these three pillars are mutually reinforcing, but in reality we have been taking somewhat of a silo approach to peace and security, to development and to human rights. It is time to change all that. Now is the time to converge all three paths so that the road ahead for humanity in the next 70 years will be
15-29595 7/23

A/70/PV.18 29/09/2015
one of promises fulfilled, of visions transformed. Let us make it happen together now and let us turn our road into one that makes a difference.
It is our firm conviction that together we, the States Members of the United Nations, hold the power to change the world for the better. I hereby reaffirm Thailand’s readiness to partner with all Member States in our continuing efforts to address both traditional and non-traditional challenges. We are indeed united in our aspiration to make the United Nations a true beacon of hope for humankind.
